Citation Nr: 1746745	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-37 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied service connection for bilateral hearing loss.  Jurisdiction over the claim now resides with the Atlanta, Georgia RO.

In March 2017, the Board remanded the Veteran's claim for the issuance of a Supplemental Statement of the Case, which was issued the same month.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  On his March 2017 Substantial Appeal, the Veteran indicated he did not want a Board Hearing.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1979 rating decision, the Veteran's claim for service connection for bilateral hearing loss was denied.  He did not perfect an appeal regarding this determination.

2.  Evidence received since the December 1979 rating decision is new and material regarding the issue of service connection for bilateral hearing loss, as it contains evidence not previously considered that has some tendency to help verify the presence of in-service bilateral hearing loss.


CONCLUSION OF LAW

1.  The December 1979 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria for reopening the Veteran's previously denied claim of service connection bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for bilateral hearing loss.




II.  New and material evidence

The Veteran contends his bilateral hearing loss is a result of military service.  Specifically, the Veteran contends in-service noise exposure caused his current bilateral hearing loss.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for bilateral hearing loss.  The claim was initially considered and denied by the RO in a February 1979 rating decision.  The Veteran appealed and a statement of the case was issued in August 1979.  October 1979 and December 1979 rating decisions continued the denial of hearing loss.  The Veteran did not perfect his appeal of hearing loss. See February 1980 Substantive Appeal and April 1980 Board decision addressing the fact that it did not have jurisdiction. 

The Veteran then filed to reopen a claim for hearing loss in October 2015.  The claim was denied in a January 2016 rating decision.  The Veteran perfected the appeal and it is now before the Board.

Since the December 1979 rating decision, additional evidence has been received in the form of VA treatment records, a VA examination, and treatise evidence submitted by the Veteran.  The VA treatment records, VA examination, and treatise evidence are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, that the Veteran did not have a current hearing loss disability, and raises a reasonable possibility of substantiating the claim.  Specifically, in the January 2016 VA examination, the Veteran was diagnosed with bilateral hearing loss.  Additionally, the Veteran submitted treatise evidence on hearing loss and the calibration of hearing loss equipment.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156(a).

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for bilateral hearing loss.


ORDER

New and material evidence having been received, service connection for bilateral hearing loss is reopened.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeals of service connection for bilateral hearing loss.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran contends that the current bilateral hearing loss disability is due to military noise exposure during active military service.  Specifically, the Veteran stated that he had loud noise exposure in service from aircraft engines.  See March 2016 Statement.  The Veteran's DD 214 reflects that he served as an Aircraft Maintenance Specialist.

In January 2016, the Veteran was afforded a VA audiology examination.  The VA examiner opined that the Veteran's hearing loss was less likely than not the result of noise exposure during military service because the in-service audiology testing performed, as well as a November 1978 VA examination, revealed normal hearing for VA purposes.  See Hensley, 5 Vet. App. at 159.

The Board notes, however, that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the examiner relied on the absence of hearing data in service and did not discuss the Veteran's related acoustic trauma.  see  Dalton v. Nicholson, 21 Vet. App. 23 (2007)(holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the VA examiner failed to discuss in-service threshold shifts between the Veteran's entrance and exit examinations at 500 and 2000 Hz in his right ear and 500 and 1000 Hz in his left ear.

Finally, the Veteran has submitted treatise evidence on hearing loss and the calibration of hearing equipment and noise levels of military aircraft, which should be reviewed by an audiologist.  Sacks v. West, 11 Vet. App. 314, 317 (1998).

Given these deficiencies in the January 2016 VA audiology examination and etiological opinions contained therein, the Board finds that remand for an addendum medical opinion is necessary to assist in determining the etiology of the bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the January 2016 VA audiology examination review the electronic file, and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the January 2016 examiner is not available, obtain the requested opinion from a medical professional with expertise in audiology.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had onset in service or is otherwise related to his active service, to include noise exposure?

In rendering the opinions requested above, the VA examiner should assume, as fact, that the Veteran 1) was exposed to loud noises in service; and 2) did not have significant noise exposure post service.

The VA examiner should also review the treatise evidence submitted by the Veteran in May 2016 and specifically comment on their applicability to the Veteran's in-service noise exposure and current bilateral hearing loss.

The examiner must discuss the Veteran's in-service acoustic trauma.  The examiner must also discuss the in-service threshold shifts between the Veteran's entrance and exit examinations at 500 and 2000 Hz in his right ear and 500 and 1000 Hz in his left ear.

A rationale should be given for all opinions and conclusions rendered.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeals of service connection for bilateral hearing loss in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


